      Case 1:19-cv-05940-VEC Document 38 Filed 01/21/20 Page 1 of 1




MEMO ENDORSED
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
                                                        DATE FILED: 1/21/2020




                                                  Application GRANTED. No later
                                                  than February 21, 2020, the parties are
                                                  directed to submit a joint status update
                                                  indicating whether they have been able
                                                  to execute a final fee agreement.
                                                   SO ORDERED.


                                                                                   1/21/2020
                                                   HON. VALERIE CAPRONI
                                                   UNITED STATES DISTRICT JUDGE
